Citation Nr: 1326425	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome, as undiagnosed illness, fibromyalgia, or functional gastrointestinal disorders.  

2.  Entitlement to a higher initial rating than the 10 percent assigned for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1999 to October 2005.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In the course of appeal, the Veteran testified before a Decision Review Officer (DRO) at the RO at a hearing conducted in October 2009.  The Veteran also testified at a Board videoconference hearing before the undersigned Veterans Law Judge conducted between the RO and the Board Central Office.  Both hearing transcripts are reflected in the claims file.  

The Board has herein recharacterized the Gulf War Syndrome claim to include potentially fibromyalgia or functional gastrointestinal disorders, the better to reflect both medical findings and lay assertions in the record, which findings and assertions are discussed further in the body of this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides for service-connected disability compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).  That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81,834, 81,835  (interim final rule December 29, 2011). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) .

In this case, the Veteran asserts that his ship, the USS Constellation, was at port in Bahrain while he was aboard.  

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117 , 1118.  Pursuant to these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i) .

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, then service connection must be granted for a Gulf War Syndrome.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii) . 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38  C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six month period.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b) .

Compensation shall not be paid under 38 C.F.R. § 3.317  for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) . 

In a December 2008 submission, the Veteran's authorized representative asserted that the Veteran's claimed undiagnosed illness was manifested by the following symptoms: (quoted verbatim from the submission)

1.  Severe Muscle Cramping from Head to Toe
2.  Headaches
3.  Fatigue
4.  Severe Gastrointestinal Pain
5.  Lack of Energy
6.  Constant Flu Like Symptoms

The Veteran has made similar assertions in submitted statements and testimony.  The Veteran has also voiced complaints about ongoing or recurrent cold or flu symptoms, a skin condition, right testicular pain, and back pains.  He appears to seek to associate all these with an overarching affliction, which he has attributed to his service exposures, including particularly to in-service anthrax inoculations.  

However, upon VA examination in December 2009 and in a May 2010 addendum thereto, the examiner discounted the presence of undiagnosed illness.  Rather, the examiner opined that the Veteran's complained-of headaches were most likely tension headaches; that the lower extremity muscle cramps were attributable to diagnosed superficial phlebitis; that neck and back complaints were attributable to assessed cervical and lumbar strain (both of which - as cervical strain and thoracolumbar strain - are separately service connected); that the Veteran was also diagnosed and treated for rhomboid/trapezius strain; that his skin conditions have been diagnosed and treated as folliculitis; and that his right testicular condition was diagnosed and treated as epididymitis.  Regarding the asserted fatigue and lack of energy, the examiner noted that the Veteran worked full time and was independent for activities of daily living (ADLs).  These conclusions are substantially supported by diagnoses and findings reflected in treatment records contained within the claims file.  

Despite the examiner's conclusions including based on historical treatment records, the Board does not find that the Veteran's fatigue complaints have been adequately addressed.  The Veteran's complaints of recurrent cold or flu symptoms and pneumonia are reflected in post-service records as diagnosed conditions, including a May 2005 treatment for diagnosed pneumonia verified by x-rays, and a November 2007 treatment for diagnosed acute sinusitis.  Bilateral vestibular polyps were shown by sinus studies, potentially predisposing the Veteran to sinusitis.  However, an ongoing fatigue condition does not appear from the record to have been attributed to a known disorder.  At the same time, the obtained record does not appear to objectively verify chronic fatigue.  Ongoing cold or flu symptoms may also  potentially be non-attributable to actual cold or flu.  

In short, while the Veteran has sought to attribute numerous complaints and ailments to an undiagnosed illness, the majority of these complaints and ailments, to the extent objectively found, have been attributed to diagnosed medical conditions, and hence may not qualify as undiagnosed illness to support the claim.  38 C.F.R. § 3.317(a)(2)(i).  Some asserted chronic fatigue and cold- or flu-like symptoms may yet be unattributed to any specific diagnosed disorder.  

At the Veteran's August 2010 hearing before the undersigned, the Veteran's authorized representative asserted that the Veteran was diagnosed with fibromyalgia, with Lyrica prescribed.  More recently, in January 2013, the Veteran submitted records of prescriptions for Lyrica.  A transmittal letter asserts that the medication is for treatment of fibromyalgia.  

The  question is thus presented whether the Veteran has fibromyalgia which may be service connected as a Gulf War Syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B)(2).  This was not addressed by the prior VA examiner in October 2009 or in the addendum in May 2010.  Because there is also the potential as raised by the Veteran's and his representative's assertions, for an undiagnosed gastrointestinal condition not attributable to GERD or gastritis, service connection for such a functional gastrointestinal disorder must also be addressed, and the question of such a non-attributable (to any known diagnosis) gastrointestinal disorder should also be the subject of remand examination.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).  

While such development is required in this case, the Board notes the necessity of exercising caution in the attribution of objective findings to subjective complaints, in light of evidence suggesting that Veteran's numerous complaints may be exaggerated or otherwise not reflective of actual disability.  Upon a March 2008 treatment for complaints of low back pain, the treating clinician noted that the Veteran had complained of 9/10 pain severity, but that this was out of proportion to findings upon physical examination.  Similarly, upon VA general examination in December 2005, the examiner explicitly noted that the Veteran's complaints of back pain did  not correlate with objective findings.  

Thus, while an examination is required, the examiner should be cautioned that there should be factual bases for medical findings and conclusions, because a medical opinion based on an inaccurate factual premise cannot be probative in the Board's adjudication.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Regarding the Veteran's GERD increased rating claim, in a May 2010 addendum to the Veteran's October 2009 VA examination, the  examiner noted that treatment records reflected that the Veteran had GERD treated with Prevacid.   At the October 2009 examination itself, the examiner assessed that the GERD was reasonably well controlled with no functional impairment.  At his hearing before the undersigned in August 2010, however, the Veteran's authorized representative appears to assert that the GERD was increasing in severity, and that it involved reactivity to fatty foods.   The representative specifically informed, "For when it comes to, to his stomach GERD, everything else and it keeps on going forth all the way to 3/24/10 there is an indication from Bristol Gastrology Associates PC where it say fatty food, or radiating to his back so it keeps on growing." (hearing transcript, p. 2)
  
While these assertions by the representative are not a model of clarity, the Board believes it is nonetheless compelled to seek a further VA examination to address the questions raised of increased severity of disability since the most recent VA examination in October 2009, and of greater disability potentially associated with reactivity to fatty foods.   An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability. See 38 C.F.R. § 3.159(c)(4) (2012).   The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Also at his August 2010 hearing, the Veteran's authorized representative asserted that the Veteran's claimed GERD was in fact manifested by medically assessed mild gastritis.  Thus, upon remand examination, the examiner must address questions of potential involvement of both reactivity to fatty foods and gastritis.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App.136, 140 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the remanded claims.  

2.  With the Veteran's authorization and assistance, as appropriate, obtain any additional records of treatment or evaluation not yet associated with the Veteran's claims file or Virtual VA file, including in particular records of treatment or evaluation for fibromyalgia, and treatment or evaluation for gastritis.  

3.  Thereafter, the RO/AMC shall schedule the Veteran for an additional Persian Gulf War examination for compensation purposes, by an appropriate specialist, to address whether the Veteran has fatigue or ongoing cold- or flu-like symptoms not attributable to any specific disease or disorder, whether he has an undiagnosed gastrointestinal condition not attributable to GERD or gastritis or other known gastrointestinal disorder, and whether he has fibromyalgia.  Prior to the examination, the claims file and any additional digital VA medical records should be made available to the examiner for review prior to the examination.  A notation that the examiner reviewed the record should be included in the examination report.  

These symptom sets or conditions of fatigue or ongoing cold- or flu-like symptoms not attributable to any specific disease or disorder, any undiagnosed gastrointestinal condition, and any fibromyalgia identified, should be carefully addressed by the examiner.  The examiner should also address the presence or absence of any objective signs or independent verification of symptoms of these conditions, if found.  

The examiner should be cautioned that there must be factual bases for any medical findings and conclusions.  A complete rationale for any opinion expressed shall be provided.

4.  Also after completion of remand instructions 1 and 2, the RO/AMC shall schedule the Veteran for a VA medical examination to assess the severity of his service-connected GERD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and any additional digital VA medical records should be made available to the examiner for review prior to the examination.  A notation that the examiner reviewed the record should be included in the examination report.  

In order to appropriately rate the condition under applicable rating criteria, the examiner is requested to separately indicate whether the Veteran's GERD is manifested by each of the following, and extent and frequency with which each is present (if at all):  pain; vomiting; material weight loss; hematemesis; melena; anemia; epigastric distress with dysphagia, pyrosis, and regurgitation; any accompanying substernal arm or shoulder pain; and the degree of associated impairment of health, if any.

The examiner should also address whether the Veteran has reactivity to fatty foods, whether he has gastritis, and whether he has radiating pain, and if so whether any of these is associated his GERD, or alternatively should be disassociated with his GERD.  The examiner should provide a detailed assessment of the nature of each  such disease or disability, if present, and a complete explanation of any such relationship to GERD.  

The examiner is also asked to comment on the impact of the Veteran's GERD and any associated gastrointestinal disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  After the above development has been completed, the remanded claims must be readjudicated.  If either claim is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


